 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    JIHAD AL-HAKIM PURDY,                               No. 2:17-cv-2518 TLN CKD P
12                        Plaintiff,
13            v.                                          ORDER
14    ROBERT W. FOX, et al.,
15                        Defendants.
16

17           Plaintiff has filed a motion asking that the court order officials at plaintiff’s prison to

18   return all of his personal property which was apparently confiscated on February 2 when plaintiff

19   was placed in segregated housing. Plaintiff asserts he needs at least some of the property to

20   complete the confidential settlement statement which was due February 22. Because plaintiff

21   fails to specifically identify which property items he needs and why, plaintiff’s motion will be

22   denied. However, if plaintiff requires a copy of his first amended complaint at the settlement

23   conference, or other documents from the court’s file, those documents will be made available to

24   plaintiff.

25   /////

26   /////

27   /////

28   /////
                                                          1
 1          Accordingly, IT IS HEREBY ORDERED that “Plaintiff’s Motion to Receive Documents”

 2   (EFC No. 31) is denied.

 3   Dated: February 27, 2019
                                               _____________________________________
 4
                                               CAROLYN K. DELANEY
 5                                             UNITED STATES MAGISTRATE JUDGE

 6

 7

 8   1
     purd2518.prop
 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                 2
